DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11, 13 and 15-24 are allowed.  The claims are drawn to a cross-linked rubber composition obtained by crosslinking a rubber composition.  The rubber composition has a rubber component selected from the group of SBR, BR, NR or a mixture thereof, an aliphatic resin component, and a polyisoprene rubber component.  The rubber composition also has a recited tan delta property.
The claims are allowable over the closest prior art as noted below:
Wolpers et al (US 5,104,941) teaches a crosslinkable rubber composition (claims), the crosslinkable rubber composition comprising: 5 to 35 parts by weight of a 3, 4 – polyisoprene and 95 to 65 parts by weight of an elastomer (claim 1).  The elastomer can be a styrene-butadiene rubber, a polybutadiene rubber, a natural rubber or a mixture thereof (claim 3).   The polyisoprene rubber has a 3, 4-content which ranges from 55 to 75 % (claim 1).   While Wolpers teaches that other additives can be added to the rubber composition (col. 4, lines 35-40), it fails to teach the incorporation of an aliphatic resin component.  It also fails to teach or suggest the recited tan delta property.
Piffard et al (US 2013/0153100) teaches a rubber composition (Abstract) which incorporates 5 to 60 phr ([0115]) of a plasticizing hydrocarbon resin which can be an aliphatic resin component ([0105]). However, it fails to teach the other rubber components recited by the claims.  It also fails to teach or suggest the recited tan delta property. 
Saintigny et al (US 2015/0283854) teaches a rubber composition for use in a tire (Abstract) which incorporates styrene butadiene rubber which has a glass transition temperature of between -100 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764